EXHIBIT 12 COLGATE-PALMOLIVE COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in Millions Except Per Share Amounts) Years Ended December 31, Earnings: Income before income taxes $ Add: Interest on indebtedness and amortization of debt expense discount or premium 64 88 Portion of rents representative of interest factor 73 71 61 52 47 Loss on equity investments — Less: Gain on equity investments (5 ) (5 ) (4 ) (3 ) (3 ) Income as adjusted $ Fixed Charges: Interest on indebtedness and amortization of debt expense discount or premium $ 64 $ 88 $ $ $ Portion of rents representative of interest factor 73 71 61 52 47 Capitalized interest 4 14 9 6 4 Total fixed charges $ Ratio of earnings to fixed charges
